Citation Nr: 0945845	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-36 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause 
of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served from February 1942 to May 1944.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2007 rating decision of the Cleveland, 
Ohio Department of Veteran's Affairs (VA) Regional Office 
(RO) that denied the appellant's claims for service 
connection for the cause of the Veteran's death and for DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.

In July 2009, the Board requested an expert medical opinion 
concerning a question involved in the matter on appeal.  The 
Board notes that the opinion has been associated with the 
claims file and the issues are now before the Board for 
adjudication.

The Board notes that at the time of his death, the Veteran 
was service-connected for an anxiety disorder with a 70 
percent disability evaluation; irritable bowel syndrome due 
to strongyloidosis with a 60 percent disability evaluation; 
acromegaly secondary to radiation treatment with a 30 percent 
disability evaluation; and malaria with a noncompensable 
evaluation.  A total rating based on individual 
unemployability due to service-connected disability (TDIU) 
was granted from July 26, 2001.




FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died on 
October [redacted], 2006 and lists lung cancer as the immediate cause 
of death.  The death certificate also lists other significant 
conditions contributing to death, but not resulting in the 
underlying cause as chronic obstructive pulmonary disease, 
hypertension, and arteriosclerotic heart disease.  An autopsy 
was not performed.

2.  The Veteran did not die as the result of a service-
connected disability.  

3.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for a period of no 
less than five years from the date of discharge from active 
duty, nor was he a former prisoner of war who died after 
September 30, 1999.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2009).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that, when adjudicating a claim for service 
connection for the cause of a veteran's death, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court held that proper VCAA notice for a claim 
of service connection for the cause of a veteran's death must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service-connected.  The Board notes that the appellant was 
issued a December 2006 letter informing her of the evidence 
necessary to her claims and providing the appropriate laws 
and regulations.  Thus, the appellant was provided notice of 
what VA was doing to develop the claims, and notice of what 
she could do to help her claims.  

In light of the notice given, the Board finds that a 
reasonable person would have generally known how to 
substantiate the claims of service connection for the cause 
of the Veteran's death and DIC.  Thus, the Board finds that 
the appellant had a meaningful opportunity to participate in 
her appeal, and that any error in failure in the deficiencies 
in the content of the notice letters is not prejudicial.  The 
Board finds any error as to the timeliness of notice to also 
not be prejudicial.

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman, 
19 Vet. App. 473.

In addition, all service, VA and private medical records have 
been obtained and associated with the claims file.  A July 
2009 medical specialist's opinion has been obtained and 
associated with the claims file.  The Board finds the medical 
opinion adequate because it is based on a review of the 
claims file, discusses the Veteran's cause of death, and is 
supported by objective rationale.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service incurrence or aggravation may be presumed 
when a malignant tumor is manifested to a compensable degree 
within one year of separation from qualifying military 
service.  38 C.F.R. §§ 3.307, 3.309 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

The appellant asserts that the Veteran's death was due to 
exposure to radiation in service.  Specifically, she contends 
that the Veteran's inservice radiation treatments for a tumor 
on the pituitary gland, caused his lung cancer and 
ultimately, his death.

The evidence of record shows that the Veteran died in October 
2006 from lung cancer.  The evidence indicates that the 
Veteran was a cigarette smoker until 1997.  The Board notes 
that at the time of his death, the Veteran was service-
connected for an anxiety disorder with a 70 percent 
disability evaluation; irritable bowel syndrome due to 
strongyloidosis with a 60 percent disability evaluation; 
acromegaly secondary to radiation treatment with a 30 percent 
disability evaluation; and malaria with a noncompensable 
evaluation.  A TDIU was granted from July 26, 2001.

Historically, service treatment records show that the Veteran 
underwent X-ray therapy from February 1944 to May 1944 for a 
pituitary tumor related to acromegaly.  In May 1944, service 
connection was granted for acromegaly.  

Post-service treatment records showed that the Veteran was 
treated for a mass on the right lung in 1978.  A 1988 chest 
X-ray showed chronic obstructive pulmonary disease (COPD).  
In 1997, a hematoma was noted on the right lung.  A November 
2000 chest X-ray noted COPD as well as a granuloma on the 
right lung.  Treatment records from 2000 to 2001 continued to 
note a benign mass on the right lung and treatment for COPD.  
A March 2001 CT scan revealed calcification in the right 
lower lobe.  A December 2001 X-ray revealed emphysematous 
changes.  In 2002, the Veteran developed a benign 
frontotemporal meningioma on the brain.  In an October 2002 
VA examination, the examiner, linked the brain meningioma to 
the Veteran's history of radiation therapy for a pituitary 
gland tumor, but did not provide an opinion with regard to 
the mass on the Veteran's right lung.  A June 2006 VA 
treatment record noted an enlarging mass on the right lung, 
suspicious for malignancy and tiny nodules on both lungs 
suspicious for metastatic disease.  In June 2006, the Veteran 
was admitted to hospice care.  In October 2006, he died with 
the immediate cause of death being lung cancer.

In July 2009, a medical opinion was provided by a VA 
physician specializing in pulmonary medicine regarding the 
Veteran's cause of death.  The examiner noted the Veteran's 
medical history as indicated above.  He noted that the 
Veteran's immediate cause of death was lung cancer of 
approximately one year's duration.  He stated that there is 
no scientifically established relationship between cranial 
radiation and the development of the Veteran's immediate 
cause of death, namely lung cancer.  He also noted that there 
is no established relationship between the multiple 
disabilities listed for which the Veteran was service 
connected, and the subsequent development of lung cancer.  
Thus, he opined that there was no connection between the 
Veteran's prior cranial radiation for a pituitary tumor and 
the subsequent development of lung cancer, nor was there a 
causal relationship between the Veteran's listed service-
connected conditions and the subsequent development of lung 
cancer.

The evidence of record reflects that the Veteran died as a 
result of lung cancer in October 2006.  At no time has any 
health care provider related the Veteran's lung cancer to his 
period of active service or to any service-connected 
disability.  In fact, the July 2009 examiner stated that the 
Veteran's cancer was not related to service or any of his 
service connected disabilities.  Thus, service connection for 
the Veteran's death is not warranted.

The Board has considered the appellant's contention that the 
Veteran's lung cancer was due to X-ray radiation therapy in 
service.  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

However, in this case, the appellant's statements alone are 
insufficient to determine the relationship between the cause 
of the Veteran's death and his service or a service-connected 
disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As the appellant is not a 
physician, her statements in this regard are not considered 
competent evidence to establish a medical nexus between the 
Veteran's death and his military service.  38 C.F.R. § 
3.159(a)(2); See also Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Thus, the Board finds that the service 
connection for the Veteran's cause of death is not warranted.  

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board finds that service connection is 
not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" is a veteran who dies not as the result of 
the veteran's own willful misconduct, and who either was in 
receipt of compensation, or for any reason (including receipt 
of military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  The service-connected 
disabilities must have either been continuously rated totally 
disabling for 10 or more years immediately preceding death; 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service; or 
the veteran must have been a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318 (2009).  
The total rating may be schedular or based on 
unemployability. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 
(2009); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

In this case, at the time of the Veteran's death in October 
2006, the Veteran was service-connected for an anxiety 
disorder with a 70 percent disability evaluation; irritable 
bowel syndrome due to strongyloidosis with a 60 percent 
disability evaluation; acromegaly secondary to radiation 
treatment with a 30 percent disability evaluation; and 
malaria with a noncompensable evaluation.  A TDIU was granted 
from July 26, 2001.  As the Veteran did not have any service-
connected disabilities that were continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of his separation from service, the Board finds 
that the "totally disabling" requirement under 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, 
the Veteran was not a former prisoner of war who died after 
September 30, 1999.  Accordingly, the appellant's claim under 
38 U.S.C.A. § 1318 must be denied for lack of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


